Citation Nr: 1628855	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-19 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder, to include degenerative disk disease from C7 to T1, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with symptoms of depression, fatigue, and insomnia; and as due to Gulf War environmental hazards.

3.  Entitlement to an initial disability rating in excess of 30 percent for bronchial asthma.

4.  Entitlement to a compensable disability rating for gastroesophageal reflux disease (GERD) prior to July 20, 2009, and in excess of 10 percent on or after July 20, 2009.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected bronchial asthma; GERD, PTSD with symptoms of depression, fatigue, and insomnia; degenerative joint disease of the right foot with history of fracture of the fifth metatarsal; and/or chronic recurrent chalazion of the right upper eyelid; and as due to Gulf War environmental hazards and/or undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1976 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2005, July 2010, and June 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that a March 2005 rating decision initially granted entitlement to service connection for bronchial asthma and assigned a 10 percent disability rating effective from March 1, 2004.  The Veteran subsequently filed an increased rating claim for his bronchial asthma on March 6, 2007.  The July 2010 rating decision found clear and unmistakable error (CUE) with respect to the March 2005 rating decision and assigned a 30 percent evaluation for bronchial asthma effective from March 1, 2004.  The Veteran then timely appealed the assigned 30 percent rating.  As the March 2005 rating decision contained CUE, it is not considered final as it relates to the Veteran's increased rating claim for bronchial asthma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's claim is appropriately characterized as an initial increased rating claim in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this claim should take into consideration the existence of these records.

The issues of entitlement to service connection for a back disorder, to include as secondary to service-connected PTSD with symptoms of depression, fatigue, and insomnia, and as due to Gulf War environmental hazards; entitlement to an initial disability rating in excess of 30 percent for bronchial asthma; entitlement to a compensable disability rating for GERD prior to July 20, 2009, and in excess of 10 percent on or after July 20, 2009; and entitlement to service connection for hypertension, to include as secondary to service-connected bronchial asthma; GERD, PTSD with symptoms of depression, fatigue, and insomnia; degenerative joint disease of the right foot with history of fracture of the fifth metatarsal; and/or chronic recurrent chalazion of the right upper eyelid; and as due to Gulf War environmental hazards and/or undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied the Veteran's service connection claim for a back disorder.  The Veteran was informed of that decision and his appellate rights, but he did not submit a substantive appeal within one year of the rating decision or within 60 days of the October 2006 supplemental statement of case.

2.  The evidence received since the March 2005 rating decision relates to unestablished facts necessary and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Evidence received since the March 2005 rating decision is new and material, and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A substantive appeal generally must be filed within 60 days from the date that the AOJ mails the statement of the case to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202(b)(1).  When a claimant files a timely notice of disagreement, but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  However, if (1) the claimant submits additional evidence within one year of the date of the mailing of the determination being appealed, and (2) that evidence requires, in accordance with 38 C.F.R. § 19.31, that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such supplemental statement of the case is mailed to the claimant, even if the 60 day period extends beyond the expiration of the one year appeal period.  38 C.F.R. § 20.302(b)(2).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

The Veteran's service connection claim for a chronic disability manifested by back pain was initially denied in a March 2005 rating decision on the basis that there was no evidence of a current back disorder or a nexus to service.  The Veteran was informed of that decision and his appellate rights in a March 2005 letter.  The Veteran submitted a timely notice of disagreement in March 2006.  In response, the RO issued an August 2006 statement of the case.  After additional evidence was associated with record, the RO furnished the Veteran with an October 2006 supplemental statement of the case.  However, the Veteran did not submit a substantive appeal within 60 days of the issuance of the supplemental statement of the case or within one year of the issuance of the March 2005 rating decision.  Thus, the March 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

Thus, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  The Board notes that the RO did not formally address the issue of whether new and material evidence was received.  However, as the Board's conclusion is favorable to the Veteran, no prejudice will result from the Board's adjudication in this instance.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

At the time of the March 2005 rating decision, the evidence consisted of the Veteran's statements, his service treatment records (STRs) and service personnel records.  The Veteran's STRs showed that he complained of lumbar spine pain in June 1976.  It was noted that he had mild tenderness in the lower right lumbar muscle, and the assessment was strain.  Later in January 1980, the impression from a lumbar spine x-ray stated that the Veteran had a normal lumbosacral spine.  In the September 1980 Report of Medical History, the Veteran reported having recurrent back pain.  The physician's summary noted that this symptom was present despite the negative January 1980 lumbar spine x-ray.  The record added that the Veteran had recurrent pain the middle of his lower back when sitting for a long period without back support.  The record further indicated that the problem began in 1977, but the Veteran had not received treatment.  In the corresponding September 1981 service examination, the Veteran's spine was noted to be normal in the clinical evaluation.  

In June 1987, the Veteran reported sharp pain in his lower back.  The record noted that the previous month, the Veteran had fallen while playing with his kids.  The record also stated that the Veteran had an OCD (osteochondritis dissecans) injury. The assessment was a recurrent lumbar spasm that was recurrent for one month, secondary to strain.  The Veteran's spine was later marked as normal in the October 1987 service examination.   The Veteran also reported low back pain in March 2002.  He described running a 5K the previous day, but he denied experiencing any injury to the area.  The assessment was low back pain with radiation.  The Veteran later complained of upper back pain in May 2003.

In his March 2006 notice of disagreement, the Veteran reported that he was being treated for pinched nerves that caused numbness and chronic pain in his back.

The evidence that has been received since the October 2006 supplemental statement of the case includes the Veteran's statements, statements from the Veteran's wife dated in February 2007 and October 2009, private treatment records dated from January 1996 to February 2007, VA treatment records dated from September 2005 to January 2011, a January 2011 VA examination, and a January 2012 VA Gulf War general medical examination.  During the January 2011 VA examination, the examiner noted that the Veteran had a diagnosis of degenerative arthritis of the lumbar spine.  In addition, the Veteran testified during the April 2016 Board hearing that his doctor told him that an injury could lead to the development of arthritis in the area where the injury occurred.  See April 2016 Board Hearing Transcript, page 7.

The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for a back disorder.  At the time of the prior final decision, the RO determined that there was no evidence of a current back disorder.  The January 2011 VA examination reflects that the Veteran has a current diagnosis for a back disorder.  The Veteran's April 2016 testimony regarding what his doctor told him also goes to the question of a causal relationship between the Veteran's current back disorder and active service.  The Veteran is competent to report what a doctor told him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, this evidence is presumed to be credible for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).
As new and material evidence has been submitted, the claim is reopened.  38 C.F.R. § 3.156(a).  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened.


REMAND

Regarding the Veteran's increased rating claim for his service-connected GERD, the Board finds that a remand is warranted to obtain an updated VA examination.  The Veteran was last provided with a VA examination to evaluate his disability in July 2014.  Since that time, the Veteran reported that his disability has worsened.  See April 2016 Board Hearing Transcript (Tr.), page 16.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board also finds that additional development is necessary with regards to the Veteran's increased rating claim for bronchial asthma.  During the April 2016 Board hearing, the Veteran testified that he received treatment for his bronchial asthma disability from the Keesler Air Force Base Medical Center.  The claims file shows that the RO made one request for records from this facility in February 2016.  However, the RO did not receive a response or send a follow-up request.  See 38 C.F.R. § 3.159(c)(1).  On remand, a follow-up on the February 2016 request is required.  The Veteran also testified that that he was taking additional medication for his bronchial asthma since his last VA examination was conducted in July 2014.  See Tr., page 22.  The initiation of new medication for his service-connected disability suggests that the condition has advanced.  Therefore, the Veteran should be afforded a more contemporaneous VA examination on remand.

In addition, a remand is required for the Veteran's service connection claim for a back disorder to obtain an adequate medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the January 2012 VA Gulf War general medical examination, the examiner noted that the Veteran had degenerative joint disease and degenerative disc disease of the back.  He opined that these disorders met the criteria for a disease with a specific etiology and diagnosis and thus was less likely as not caused by or related to Gulf War environmental exposure.  He opined that the degenerative disk disease was at least as likely as not caused by the process of aging and genetics.  

However, the January 2012 examiner documented that the Veteran's disorder was diagnosed in May 2005.  The Board notes that such occurred approximately three months after the one year mark following the Veteran's February 2004 separation from service.  Certain chronic diseases, including arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the examiner did not opine as to whether the Veteran's arthritis manifested within one year of his separation from service.  Although another opinion was provided by a VA examiner in January 2011 regarding the etiology of the Veteran's cervical spine disorders, this opinion also failed to address whether the disorder manifested within one year of the Veteran's discharge.  The Board also notes that the Veteran has recently asserted that his disorder was related to his PTSD disability.  See December 2015 Application for Disability Compensation and Related Benefits.  The Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  The Board therefore finds that a remand is necessary for a new medical opinion.

Regarding the Veteran's service connection claim for hypertension, the Board finds that a remand is required for an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The record reflects that the Veteran has a current diagnosis of hypertension.  See January 2009 and August 2009 treatment records from Dr. J.B.  During the April 2016 Board hearing, the Veteran testified that his doctor told him that his in-service blood pressure readings were indicative of hypertension.  See Tr., page 15.  The Veteran is competent to report what a physician has told him.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran also contends that his hypertension is secondary to an environmental hazard from the Gulf War as well as his service-connected GERD; bronchial asthma; PTSD with symptoms of depression, fatigue, and insomnia; degenerative joint disease of the right foot with history of fracture of the fifth metatarsal; and/or chronic recurrent chalazion of the right upper eyelid.  See February 2016 Application for Disability Compensation and Related Benefits; Tr., page 20, 21.  As the Board lacks sufficient evidence to render a decision on this issue, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Follow up on the February 19, 2016 request for records from the Keesler Air Force Base Medical Center.  The AOJ must either associate secured records with the claims file or take appropriate action to certify such to be unavailable and properly notify the Veteran of such in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have records of treatment for his GERD, bronchial asthma, hypertension, and back disorders that are not associated with his electronic claims folder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Gulf Coast Veterans Health Care System dated since May 2015.

4.  After completing the development in steps 1 to 3, schedule the Veteran for an appropriate VA examination to determine the current severity and manifestations of his service-connected GERD.  The electronic record, including a copy of this remand, must be made available the examiner to review in connection with the examination.

The examiner is asked to address whether the Veteran's GERD results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; and whether any such symptoms are persistently recurrent.

Additionally, the examiner should indicate whether the Veteran's GERD results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

A complete rationale for any opinion expressed should be provided.

5.  After completing the development outlined in steps 1 to 3, schedule the Veteran for an appropriate VA examination to determine the current severity and manifestations of his service-connected bronchial asthma.  The electronic record, including a copy of this remand, must be made available to the examiner to review in connection with the examination.  The examiner should:

i)  Conduct a pulmonary function test, including FEV-1 and FEV-1/FVC results.  The report of such study should be incorporated into the examination report to be associated with the electronic record.

ii)  Discuss the frequency and duration of use of any systemic corticosteroids or systemic high dose corticosteroids or immuno-suppressive medications.  The frequency of the Veteran's physician's visits for required care for exacerbations of asthma and intermittent courses of systemic corticosteroids should also be noted.  It must be noted whether the asthma has resulted in episodes of respiratory failure, and if so, their frequency.

A complete rationale for any opinion expressed should be provided.

6.  After the development set forth in steps 1 to 3 is completed, obtain a medical opinion from a VA examiner regarding the nature and etiology of any current back disorder, including degenerative disk disease from C7 to T1.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation for any opinion must be provided.

First, the examiner must identify all current back disorders.

Second, for each diagnosed disorder, the examiner must opine as to the following questions:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in service or to a compensable degree within one year of the Veteran's separation from active duty in February 2004.

b) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is otherwise related to his military service, to include exposure to environmental hazards during the Gulf War.

c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD with symptoms of depression, fatigue, and insomnia caused the disorder.

d) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD with symptoms of depression, fatigue, and insomnia permanently aggravated (i.e., worsened) the disorder beyond the natural progress.

If the Veteran has symptoms that are not attributable to a known clinical diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the symptoms are due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to service in Southwest Asia during the Gulf War.  If so, the examiner must also comment on the severity of the symptoms and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

7.  After the development in steps 1 to 3 is completed, provide the Veteran with a VA examination to determine the nature and etiology of any current hypertension.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation for any opinion must be provided.

The examiner should provide an opinion as to the following questions:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension that manifested in service or to a compensable degree within one year of the Veteran's separation from active duty in February 2004.

b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension that is otherwise related to his military service, to include exposure to environmental hazards during the Gulf War.

c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension that was caused by any of the following service-connected disabilities:  bronchial asthma; GERD, PTSD with symptoms of depression, fatigue, and insomnia; degenerative joint disease of the right foot with history of fracture of the fifth metatarsal; and/or chronic recurrent chalazion of the right upper eyelid.

d) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension that was permanently aggravated (i.e., worsened) beyond the natural progress by any of the following service-connected disabilities:  bronchial asthma; GERD, PTSD with symptoms of depression, fatigue, and insomnia; degenerative joint disease of the right foot with history of fracture of the fifth metatarsal; and/or chronic recurrent chalazion of the right upper eyelid.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


